DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on February 18, 2022 are entered into the file. Currently, claim 1 is amended; claim 10 is withdrawn; claim 11 is cancelled; resulting in claims 1-9 and 12 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609, previously cited) and Mitsuzawa et al. (US 2013/0135382, cited on IDS), as evidenced by “ISO 527-1: Plastics – Determination of tensile properties” (http://img52.chem17.com/1/20160527/‌635999409682810926936.pdf, previously cited).
Regarding claims 1 and 9, Nakagawa et al. teaches an ink jet ink composition comprising a urethane resin (polycarbonate urethane resin, [0028], [0031]) which serves as a fixing resin, wherein the inkjet ink is designed to exhibit high scratch resistance, ethanol resistance, and adhesion to a recording medium [0024]. Nakagawa et al. further teaches examples of organic pigments which may be chelating agents (chelate azo pigment, dye chelate; [0072]). Nakagawa et al. further teaches a method of preparing the polycarbonate urethane resin material ([0118]-[0121]), which has many of the same ingredients and process steps in common with the method of preparing the urethane resin of the instant invention (see [0160]-[0161] of the instant specification). Notably, the 
Although Nakagawa et al. teaches that the urethane resin can be reacted with a polyamine as a chain extender ([0045], [0047]-[0048]) including many of the same polyamines listed as suitable for use in the instant invention (see [0068] of the instant specification), the reference does not expressly teach that the urethane resin includes polyamide polyamine.
However, in the analogous art of ink jet inks, Yamasaki et al. teaches an ink jet ink containing a urethane resin which can be formed of components such as polyols and polyamines which can provide units that react with the polyfunctional polyisocyanate [0036]. Similar to Nakagawa et al., Yamasaki et al. teaches that polyamine compounds can be used as chain extenders to react with the isocyanate groups of the polyisocyanate that have not yet formed urethane bonds ([0047], [0051]). Yamasaki et al. further teaches using polyamide polyamine as a suitable polyamine compound to serve as a hard segment of the urethane resin, which helps the resin form a micro phase separation structure to enhance the strength and flexibility of a film formed therefrom ([0045], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane resin of Nakagawa et al. by using polyamide polyamine as the chain extender in the formation of the urethane resin, 
Nakagawa et al. in view of Yamasaki et al. does not expressly teach a Young’s modulus of a solidified matter of the ink jet ink composition. However, in the analogous art of ink jet inks, Mitsuzawa et al. teaches an ink set including a white ink jet pigment ink and a non-white ink jet pigment ink (ink jet ink composition, Abstract, claim 1), wherein at least one of the white ink or the non-white ink contains a urethane resin as a binder resin which enables the ink to exhibit high fixation to the recording medium (fixing resin, [0070]-[0072], claim 2). Mitsuzawa et al. further teaches the ink jet ink composition optionally containing a chelate for capturing metal ions in order to maintain the storage stability of the ink and prevent clogging and degradation of print heads [0090].
Mitsuzawa et al. further teaches the binder resin having an elastic modulus of 20 to 400 MPa (Young’s modulus, [0076]) in order to prevent the ink layers from fracturing or cracking on a flexible recording medium and to ensure high washing fastness and rub fastness [0076]. Mitsuzawa et al. further teaches the elastic modulus being measured in accordance with JIS K 7161, corresponding to ISO 527-1, such that the test specimen has a dumbbell shape having defined dimensions [0078].
Paragraph [0130] of the instant specification notes that the Young’s modulus may be measured according to the standards of JIS K 7161, and the corresponding ISO 527-1 document defines the preferred testing atmosphere as (23 ± 2) °C and (50 ± 10) % prima facie case of obviousness exists. See MPEP 2144.05(I).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. by specifying a desired Young’s modulus for the solidified ink jet ink material in the range taught by Mitsuzawa et al. in order to achieve a material having high durability due to improved resistance to fracture or cracking and high washing and rub fastness.
Regarding claim 2, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin having an acid value of 20 mgKOH/g to 100 mgKOH/g in order to impart excellent scratch resistance and chemical resistance to the ink [0038]. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 3,
Regarding claim 5, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the urethane resin containing a skeleton derived from carboxyl group-containing glycol (2,2-dimethylol propionic acid, [0118]).
Regarding claim 6, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the ink jet ink composition further comprising an inorganic pigment (Abstract, [0070]-[0071]).
Regarding claim 7, the limitations of claim 7 have been considered, however “a recording medium that is an attaching target has polyolefin as a principle component” does not further limit the ink jet ink composition of claim 1. Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches a recording medium that is an attaching target (ink recorded matter base, [0114]-[0116]) having polyolefin as a principle component (polypropylene film, [0116]). 
Regarding claim 8, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above, and Nakagawa et al. further teaches the ink jet ink composition further comprising water (Abstract, [0006]-[0011], [0081], [0120]).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609, previously cited) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 3 above, and further in view of Kusano et al. (US 2017/0073466, previously cited).
Regarding claim 4, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 3 above but does not expressly teach a skeleton derived from polycarbonate diol having a weight average molecular weight of 500 or more and 3,000 or less.
However, in the analogous art of polycarbonate-based polyurethanes, Kusano et al. teaches a polyurethane composition including a polycarbonate diol, which is widely used in the field of aqueous paints as it has superior durability in terms of flexibility and heat, hydrolysis, and chemical resistance ([0003], [0018]). Kusano et al. further teaches a polycarbonate diol formed by transesterification of a diol compound (formulas (A) and (B)) and a carbonate compound, wherein examples of the diol compound include many of the same compounds listed in paragraph [0059] of the instant specification (e.g. 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,9-nonanediol) ([0016], [0024]).
Kusano et al. further teaches producing the polycarbonate diol such that the number average molecular weight of the polycarbonate diol is 250 to 5,000 in order to achieve a urethane having sufficient flexibility and desired viscosity for ease of handling [0046]. Kusano et al. further teaches a molecular weight distribution (Mw/Mn) of 1.5 to 3.5 in order to achieve a material having desirable physical properties such as softness 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by specifying a weight average molecular weight of the polycarbonate diol meeting the claimed range, as taught by Kusano et al. One of ordinary skill in the art would have been motivated to select a weight average molecular weight within this range for the same reasons as Kusano et al. teaches for selecting a number average molecular weight and a molecular weight distribution, which is to enable the ink jet ink to have a sufficient balance of flexibility, elasticity, and viscosity. Furthermore, it is well settled that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Omori et al. (US 2015/0052265).
Regarding claim 12, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, chelating agent) in the composition, among other components [0280]. Omori et al. further teaches that various compounds are known as suitable metal chelators but that an EDTA compound is preferred in view of its ability to prevent aggregation of the dye in the ink in order to improve permeability of the ink into the recording medium and prevent bronzing of the printed matter ([0349]-[0352]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by including an EDTA chelating agent as taught by Omori et al. in order to improve the stability of the ink composition, thus preventing clogging of the nozzle during printing and enhancing permeability of the ink into the recording medium to improve the appearance of the printed matter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0361282, cited on IDS) in view of Yamasaki et al. (US 2014/0378609) and Mitsuzawa et al. (US 2013/0135382, cited on IDS) as applied to claim 1 above, and further in view of Sader et al. (6,610,129).
Regarding claim 12, Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. teaches all of the limitations of claim 1 above but does not expressly teach the chelating agent being at least one selected from the group recited in claim 12. However, in the analogous art of ink jet ink compositions, Sader et al. teaches that a metal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ink jet ink composition of Nakagawa et al. in view of Yamasaki et al. and Mitsuzawa et al. by including EDTA as a chelating agent as taught by Sader et al. in order to prevent degradation of the inkjet print head by kogation.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed February 18, 2022, see page 5-7 of the remarks, have been fully considered but they are not persuasive.
The Applicant argues on page 7 that Nakagawa et al. and each of the secondary references do not appear to teach or suggest that the urethane resin includes polyamide polyamine. 
This argument is not persuasive. As noted in the prior art rejections above, Nakagawa et al. teaches using 2-methyl-1,5-pentanediamine as a chain extender in the formation of a polycarbonate urethane resin ([0121]), which is the same polyamine compound used in the Examples of the instant specification (see [0161] of the instant specification). Although Nakagawa et al. does not expressly teach including polyamine 
Thus, according to the teachings of Yamasaki et al., it would have been obvious to one of ordinary skill in the art to use polyamine polyamide as the chain extender in the reaction to form the polycarbonate urethane resin of Nakagawa et al. based on its art-recognized suitability for an intended purpose as a chain extender in the formation of urethane resins for ink jet inks. See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785